December 20, 1920. The opinion of the Court was delivered by
This is an action for partition. The defendant demurred to the complaint on the ground that the complaint showed that the defendant had been in exclusive possession of the land long enough to presume a deed from its cotenants The demurrer was overruled, and this appeal is from the order overruling the demurrer.
Demurrer is not available to the defendant. Section 119, Code of Procedure, declares:
"But the objection that the action was not commenced within the time limited can only be taken by answer."
The appeal is dismissed.
MESSRS. JUSTICES HYDRICK and WATTS concur.
MR. CHIEF JUSTICE GARY and MR. JUSTICE GAGE absent on account of sickness.